Citation Nr: 1534447	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active service in the United States Coast Guard (USCG) from May 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his May 2009 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2012.  However, prior to his hearing, the Veteran submitted a statement in which he reported that he would be unable to attend his scheduled hearing.  The Veteran did not request that his hearing be rescheduled.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

This case was previously before the Board in May 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Depression is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the current appeal, the Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in July 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs), VA Medical Center treatment notes, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  In addition, he has been provided an appropriate VA examination.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities and endocrinopathies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran asserts that he has depression that had its onset during his active service.  Specifically, the Veteran reports that he first experienced depression following the untimely death of his mother while he was serving in the USCG and that he has continued to experience symptoms of depression since then.

STRs show that the Veteran was seen in February 1977 for complaints of increasing sadness since his mother's death.  He was provided several sessions of supportive therapy at that time but was not prescribed any medication.  There is no indication that his symptoms persisted once his supportive therapy was concluded.  Indeed, there is no indication from the February 1978 separation examination report that the Veteran reported symptoms of depression that had persisted for the remainder of his service.  Further, the Veteran's was noted to be normal upon mental status examination, and there is no indication from the examination report that the Veteran experienced any sort of mental health symptoms at the time of his separation from active service.  

Moreover, the Veteran was afforded an examination upon enlisting in the USCG Reserves in 1980.  There is no indication from the examination report that the Veteran reported any mental health symptoms at that time and the examiner did no note any findings of such symptoms upon mental status examination.

Post-service medical evidence shows that the Veteran was seen at the VA Medical Center in June 1981 for complaints of anxiety and tenseness.  The Veteran was diagnosed with dysthymic disorder at that time.  There is no indication from the treatment notes of record that the Veteran reported that he had been experiencing his reported symptoms since his 1978 separation from active service.  

In September 2002, the Veteran was seen at the VA Medical Center for complaints of depression with attempted suicide.  After an extensive evaluation, the Veteran received a final diagnosis of substance abuse induced mood disorder in November 2002.  There is no indication from the treatment notes of record that he reported that he had been experiencing his reported symptoms since his active service.  
In December 2007, the Veteran was afforded a VA examination.  At that time, the examiner thoroughly reviewed the Veteran's claims file and provided a detailed account of the Veteran's mental health history in the examination report.  The Veteran reported that he first experienced symptoms of depression following the sudden death of his mother in May 1976, while he was serving in the USCG.  He reported that he was especially upset by his mother's death as he had always been a "mama's boy" and because he was very close to her.  Based on his interview with the Veteran, an extensive review of the record, and a mental status examination, the examiner diagnosed a major depressive disorder with a recurrent and borderline personality disorder with antisocial features.  

The examiner found that the Veteran's current diagnosis was not related to his active service, to include the transient depression that the Veteran was noted to experience during service following the death of his mother.  In this regard, the examiner noted that, although the Veteran anguished over the untimely death of his mother, he did not manifest symptoms of pathological grief reaction, such as major depression or psychosis.  Further, the examiner noted that, while the Veteran reported having dreams in which his mother was still alive, that was not uncommon.  The examiner also noted that the Veteran appeared to recover from his documented symptoms in service following supportive counseling sessions and was able to complete his tour of duty, enlist in the Reserves, and complete his education.  Additionally, the examiner noted that the Veteran's current, profound symptoms of depression did not appear until he began serving lengthy jail sentences for assaulting his wife and that the symptoms were unrelated to his bereavement of his mother in service, as those symptoms should be regarded as normal and not the basis for service connection 30 years later.  

The Board finds that the December 2007 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of depression.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced symptoms of depression since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  While he did receive treatment and counseling for symptoms of depression following the death of his mother while he was in active service, those symptoms appear to have resolved prior to his separation as he did not report them at the time of his February 1978 separation examination nor at his 1980 USCG enlistment examination.  Further, while he received treatment in June 1981 for dysthymic disorder, he did not report its relation to his active service at that time and did not begin receiving ongoing mental health treatment until 2002.  Further, the December 2007 VA examiner competently opined that the Veteran's current symptoms were not related to his transient symptoms in service.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced symptoms of depression since service are not credible.  
Further, as noted, while the Veteran is competent to report symptoms of depression, he is not competent to link his current diagnosis of major depressive disorder to transient symptoms of depression following the death of his mother while in active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  In fact, as noted above, his report of experiencing mental health symptoms since active service has been found not credible by the Board. Therefore, presumptive service connection is not applicable in this case.

In sum, while the Veteran was treated for symptoms of depression in service, there is no indication that those symptoms did not fully resolve prior to his separation from active service.  The Veteran's reports of experiencing symptoms of depression since his active service have been found not credible by the Board.  The December 2007 VA examiner competently opined that the Veteran's current diagnosis of a major depressive disorder was not related to his active service, and that opinion is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for depression.  Service connection for depression is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for depression is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


